Exhibit 10.1

 

5,150,000 Shares

 

EQUINIX, INC.

 

Common Stock, par value $0.001 per share

 

UNDERWRITING AGREEMENT

 

November 9, 2005

 

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE FIRST BOSTON LLC

GOLDMAN, SACHS & CO.,

As representatives (the “Representatives”)

of the several Underwriters (as defined below)

 

  c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Credit Suisse First Boston LLC

Eleven Madison Avenue

New York, New York 10010-3629

 

Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

 

Dear Sirs and Mesdames:

 

1. i–STT Investments Pte. Ltd., a corporation organized under the laws of the
Republic of Singapore (the “Selling Stockholder”), proposes to sell to the
several underwriters named on SCHEDULE A hereto (the “Underwriters”) an
aggregate of 5,150,000 outstanding shares (the “Firm Securities”) of Common
Stock, par value $0.001 per share (the “Securities”), of Equinix, Inc., a
Delaware corporation (the “Company”), and also proposes to sell to the
Underwriters, at the option of the Underwriters, an aggregate of not more than
739,549 additional outstanding shares (the “Optional Securities”) of the
Securities as set forth below. The Firm Securities and the Optional Securities
are herein collectively called the “Offered Securities.”

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement under the Securities Act on Form S-3
(File No. 333-128857), including a prospectus (the “Company Basic Prospectus”)
relating to the Offered Securities. Such registration statement, as amended as
of the date of this agreement (the “Underwriting Agreement”) and, in the event
any post-effective amendment thereto becomes effective prior to the Closing
Date, including the information (if any) deemed to be part of such registration
statement (including any information incorporated therein by reference) at the
time of effectiveness pursuant to Rule 430A under the Securities Act of 1933, as
amended, and the rules and regulations of the Commission thereunder (collective,
the “Securities Act”), is hereinafter referred to as the “Company Registration
Statement;” any preliminary prospectus supplement to the Company Basic
Prospectus relating to the Offered Securities, together with the Company Basic
Prospectus, is hereinafter referred to as a “Company Preliminary Prospectus;”
and the final prospectus supplement to the Company Basic Prospectus relating to
the Offered Securities in the form first used to confirm sales of the Offered
Securities is hereinafter referred to as the “Company Final Prospectus”
(including, in the case of all references to the Company Registration Statement
or the Company Final Prospectus, unless the context requires otherwise,
documents incorporated by reference therein pursuant to Item 12 of Form S-3 of
the Securities Act (the “Incorporated Documents”)). The terms “supplement” and
“amendment” or “amend” with respect to the Company Registration Statement, any
Company Preliminary Prospectus and the Company Final



--------------------------------------------------------------------------------

Prospectus shall include all documents subsequently filed (but not to the extent
all or a portion of such documents are furnished) by the Company with the
Commission pursuant to the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder (collectively, the “Exchange
Act”), that are deemed to be incorporated by reference therein. If the Company
has filed an abbreviated registration statement to register additional shares of
Common Stock pursuant to Rule 462(b) under the Securities Act (the “Rule 462
Company Registration Statement”), then any reference herein to the term “Company
Registration Statement” shall be deemed to include such Rule 462 Company
Registration Statement.

 

The Investment Company Act of 1940, as amended, and the rules and regulations of
the Commission thereunder are collectively referred to as the “Investment
Company Act”; and the Securities Act and the Investment Company Act are
collectively referred to as the “Acts.”

 

The Selling Stockholder, the Company and the Underwriters hereby agree as
follows:

 

2. Representations and Warranties of the Company and the Selling Stockholder.

 

(a) The Company represents and warrants to, and agrees with, each of the
Underwriters and the Selling Stockholder that:

 

(i) the Company meets the requirements for filing the Company Registration
Statement on Form S-3 and such Company Registration Statement has become
effective; no stop order suspending the effectiveness of the Company
Registration Statement is in effect, and no proceedings for such purpose are
pending before or threatened by the Commission;

 

(ii) no order preventing or suspending the use of any Company Preliminary
Prospectus has been issued by the Commission, and each Company Preliminary
Prospectus complied, when so filed, in all material respects with the Acts and
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading except that the representations and warranties
set forth in this paragraph do not apply to any statements or omissions in any
Company Preliminary Prospectus based upon information relating to (A) any
Underwriter furnished to the Company in writing by such Underwriter through the
Representatives expressly for use therein and (B) the Selling Stockholder
furnished to the Company by the Selling Stockholder expressly for use therein;

 

(iii) each part of the Company Registration Statement, when it became effective,
did not contain and each such part, as amended or supplemented, if applicable,
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; the Company Registration Statement and the Company Final
Prospectus comply and, as amended or supplemented, if applicable, will comply in
all material respects with the Securities Act; and the Company Final Prospectus
does not contain and, as amended or supplemented, if applicable, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Company Registration Statement or the Company Final Prospectus based upon
information relating to (A) any Underwriter furnished to the Company in writing
by such Underwriter through the Representatives expressly for use therein and
(B) the Selling Stockholder furnished to the Company by the Selling Stockholder
expressly for use therein;

 

(iv) the Company has been duly incorporated and is an existing corporation in
good standing under the laws of State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Company Final Prospectus; and the Company is duly qualified to
do business as a foreign corporation in good standing in all other jurisdictions
in which its ownership or lease of property or the conduct of its business
requires such qualification, except to the extent that the failure to be so
qualified or in good standing would not have a material adverse effect on the
condition (financial or other), business, properties or results of operations of
the Company and the Subsidiaries taken as a whole (each, a “Company Material
Adverse Effect”);

 

2



--------------------------------------------------------------------------------

(v) Equinix Operating Co., Inc., Equinix Pacific, Inc., Equinix RP II LLC and
Equinix RP, Inc. (each a “Subsidiary” and, together, the “Subsidiaries”) are the
subsidiaries of the Company that are material to the business of the Company and
its subsidiaries taken as a whole. Each of the Subsidiaries has been duly
incorporated and is an existing corporation in good standing under the laws of
the jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
Company Final Prospectus; and each Subsidiary is duly qualified to do business
as a foreign corporation in good standing in all other jurisdictions in which
its ownership or lease of property or the conduct of its business requires such
qualification except to the extent that the failure to be so qualified or in
good standing would not have a Company Material Adverse Effect; all of the
issued and outstanding capital stock of each subsidiary of the Company has been
duly authorized and validly issued and is fully paid and nonassessable. The
Company owns all of the shares of capital stock of each subsidiary of the
Company, directly or through subsidiaries, free from liens, encumbrances and
defects;

 

(vi) the authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in or incorporated by reference into, as
applicable, the Company Final Prospectus. The Offered Securities and all other
outstanding shares of capital stock of the Company have been duly authorized and
validly issued, fully paid and nonassessable and conform as to legal matters to
the description thereof contained in or incorporated by reference into, as
applicable, the Company Final Prospectus; and the stockholders of the Company
have no preemptive rights with respect to the Offered Securities. Except as set
forth in the Company Final Prospectus, neither the Company nor any of the
Subsidiaries has outstanding any options to purchase, or any preemptive rights
or other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations. All outstanding shares of capital stock and options and other
rights to acquire capital stock have been issued in compliance with the
registration and qualification provisions of all applicable securities laws and
were not issued in violation of any preemptive rights, rights of first refusal
or other similar rights;

 

(vii) except as disclosed in the Company Final Prospectus, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or any Underwriter for a
brokerage commission, finder’s fee or other like payment as a result of the
transactions contemplated by this Underwriting Agreement;

 

(viii) except as disclosed in the Company Final Prospectus, there are no
contracts, agreements or understandings involving the Company granting to any
person the right to require the Company to file a registration statement under
the Securities Act with respect to any securities of the Company owned or to be
owned by such person or to require the Company to include such securities in the
securities registered pursuant to a Registration Statement or in any securities
being registered pursuant to any other registration statement filed by the
Company under the Securities Act;

 

(ix) the Offered Securities have been approved for listing on the NASDAQ;

 

(x) no consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
the Company for the consummation of the transactions contemplated by this
Underwriting Agreement, except such as have been obtained and made under the
Acts, the Exchange Act or state securities or blue sky laws in connection with
the offer and sale of the Offered Securities;

 

(xi) the execution and delivery by the Company of, and performance by the
Company of its obligations under, this Underwriting Agreement, and the
consummation of the transactions herein contemplated will not result in a
material breach or violation of any of the terms and provisions of, or
constitute a material default under, any statute, any rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of the Subsidiaries

 

3



--------------------------------------------------------------------------------

or any of their properties, or any agreement or instrument to which the Company
or any such Subsidiary is a party or by which the Company or any such Subsidiary
is bound or to which any of the properties of the Company or any such Subsidiary
is subject, or the charter or by-laws of the Company or any such Subsidiary;

 

(xii) this Underwriting Agreement has been duly authorized, executed and
delivered by the Company;

 

(xiii) except as disclosed in the Company Final Prospectus, the Company and the
Subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or to be made thereof by them; and the Company and
its Subsidiaries hold any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or to be made thereof by them;

 

(xiv) the Company and the Subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate have a Company
Material Adverse Effect;

 

(xv) no labor dispute with the employees of the Company or any of the
Subsidiaries exists or, to the knowledge of the Company, is imminent that might
have a Company Material Adverse Effect;

 

(xvi) the Company and the Subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, the “Intellectual Property Rights”) necessary to conduct
the business now operated by them, or presently employed by them, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any Intellectual Property Rights that, if determined
adversely to the Company or any of the Subsidiaries, would individually or in
the aggregate have a Company Material Adverse Effect;

 

(xvii) except as disclosed in the Company Final Prospectus, neither the Company
nor any of the Subsidiaries (A) is in violation of any statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, the
“Environmental Laws”), (B) owns leases or operates any real property
contaminated with any substance that is subject to any Environmental Laws,
(C) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (D) is subject to any claim relating to any Environmental
Laws, in each case which violation, contamination, liability or claim would
individually or in the aggregate have a Company Material Adverse Effect; and the
Company is not aware of any pending or threatened investigation which is
reasonably expected to lead to such a claim. Except as disclosed in the Company
Final Prospectus, there are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) that
might have a Company Material Adverse Effect;

 

(xviii) except as disclosed in the Company Final Prospectus, there are no
pending actions, suits or proceedings against or affecting the Company, any of
the Subsidiaries or any of their respective properties that, if determined
adversely to the Company or any of its Subsidiaries, would individually or in
the aggregate have a Company Material Adverse Effect, or would materially and
adversely affect the ability of the Company to perform its obligations under
this Underwriting Agreement, or which are otherwise material in the context of
the transactions contemplated by this Underwriting Agreement; and no such
actions, suits or proceedings are threatened or, to the Company’s knowledge,
contemplated;

 

4



--------------------------------------------------------------------------------

(xix) the financial statements included in each Company Registration Statement
and the Company Final Prospectus present fairly the financial position of the
Company and its consolidated subsidiaries as of the dates shown and their
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with the generally accepted
accounting principles in the United States applied on a consistent basis and the
schedules included in the Company Registration Statement present fairly the
information required to be stated therein; and the assumptions used in preparing
the pro forma financial statements included in the Company Registration
Statement and the Company Final Prospectus provide a reasonable basis for
presenting the significant effects directly attributable to the transactions or
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma columns therein reflect the
proper application of those adjustments to the corresponding historical
financial statement amounts;

 

(xx) except as disclosed in the Company Final Prospectus, since the date of the
latest audited financial statements included in the Company Final Prospectus
there has not occurred any Company Material Adverse Effect, or any development
or event involving a prospective material adverse change in the condition
(financial or other), business, properties or results of operations of the
Company and its subsidiaries taken as a whole, and, except as disclosed in or
contemplated by the Company Final Prospectus, there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock;

 

(xxi) neither the Company nor any of the Subsidiaries is currently in breach of,
or in default under, any other written agreement or instrument to which it or
its property is bound or affected except to the extent that such breach or
default would not have a Company Material Adverse Effect;

 

(xxii) the Incorporated Documents heretofore filed, when they were filed (or, if
any amendment with respect to any such document was filed, when such amendment
was filed), conformed in all material respects with the requirements of the
Exchange Act; any further Incorporated Documents so filed will, when they are
filed, conform in all material respects with the requirements of the Exchange
Act;

 

(xxiii) the Company and each of the Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for; and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Company Material Adverse Effect;

 

(xxiv) the accountants who certified the financial statements and supporting
schedules included in the Company Registration Statement are independent public
accountants as required by the Securities Act;

 

(xxv) the Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (C) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

 

(xxvi) neither the Company nor any of the Subsidiaries has and the Company is
not aware that its or any of its subsidiaries’ officers, directors, partners,
employees, agents or affiliates or any other person acting on behalf of the
Company or any Subsidiary has, directly or indirectly, given or agreed

 

5



--------------------------------------------------------------------------------

to give any money, gift or similar benefit (other than legal price concessions
to customers in the ordinary course of business) to any customer, supplier,
employee or agent of a customer or supplier, official or employee of any
governmental agency (domestic or foreign), instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or other person who was, is or may be in a position to help or
hinder the business of the Company or any of the Subsidiaries (or assist the
Company or any of the Subsidiaries in connection with any actual or proposed
transaction) which might subject the Company or any of the Subsidiaries, or any
other individual or entity to any damage or penalty in any civil, criminal or
governmental litigation or proceeding (domestic or foreign), which could
reasonably be expected to have a Company Material Adverse Effect, if not given
in the past, might have had a Company Material Adverse Effect, or if not
continued in the future, might have a Company Material Adverse Effect;

 

(xxvii) none of the Company nor any of the Subsidiaries has taken, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Offered Securities. Except
as permitted by the Acts, the Company has not distributed any registration
statement, preliminary prospectus, prospectus or other offering material in
connection with the offering and sale of the Offered Securities;

 

(xxviii) the Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Exchange Act and files reports with the
Commission on the Electronic Data Gathering, Analysis and Retrieval
(“EDGAR”)system; and

 

(xxix) the Company is not and, after giving effect to the offering and sale of
the Offered Securities will not be, an “investment company” as defined in the
Investment Company Act.

 

(b) The Selling Stockholder represents and warrants to, and agrees with, each of
the Underwriters and the Company that:

 

(i) the Selling Stockholder has been duly incorporated and is validly existing
under the laws of the Republic of Singapore, with corporate power and authority
to own its properties and conduct its business; and is duly qualified to do
business and is in good standing in each jurisdiction in which the ownership or
lease of property or the conduct of its business requires such qualification,
except as would not, individually or in the aggregate, have a material adverse
effect on the financial condition, business, properties or results of operations
of the Selling Stockholder and its subsidiaries taken as a whole (each, a
“Selling Stockholder Material Adverse Effect”);

 

(ii) this Underwriting Agreement has been duly authorized, executed and
delivered by the Selling Stockholder;

 

(iii) the execution and delivery by the Selling Stockholder of, and the
performance by the Selling Stockholder of its obligations under, this
Underwriting Agreement will not contravene any provision of applicable law or
the memorandum and articles of association of the Selling Stockholder, or any
material agreement or other instrument binding upon such Selling Stockholder or
any judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Selling Stockholder, except for any such contravention as
would not have a Selling Stockholder Material Adverse Effect, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency, self-regulatory organization or court or other tribunal is
required for the performance by the Selling Stockholder of its obligations under
this Underwriting Agreement, except such as have been obtained and except to the
extent that the failure to so obtain such consent, approval, authorization,
order or qualification would not have a Selling Stockholder Material Adverse
Effect or would materially affecting the Selling Stockholder’s ability to
perform its obligations under this Underwriting Agreement;

 

(iv) the Selling Stockholder is not and, after giving effect to the offering and
sale of the Offered Securities hereunder will not be, an “investment company” as
such term is defined in the Investment Company Act;

 

6



--------------------------------------------------------------------------------

(v) on the applicable Closing Date, the Selling Stockholder will have valid
title to, or a valid “security entitlement” within the meaning of the Uniform
Commercial Code as in effect in the State of New York (the “Commercial Code”),
in respect of the Offered Securities to be sold by such Selling Stockholder free
and clear of all security interests, claims, liens, equities or other
encumbrances and the legal right and power, and all authorization and approval
required by law, to enter into this Underwriting Agreement and to sell, transfer
and deliver the Offered Securities to be sold by such Selling Stockholder or a
security entitlement in respect of such Offered Securities;

 

(vi) upon indication by book entry that the Offered Securities listed on
SCHEDULE A to the Underwriting Agreement have been credited to a securities
accounts maintained by Credit Suisse First Boston LLC (the “Settlement
Representative”) at The Depository Trust Company (“DTC”) and payment therefor in
accordance with the Underwriting Agreement, the Settlement Representative will
acquire a valid securities entitlement on behalf of the several Underwriters
with respect to such Offered Securities and, under the Commercial Code, an
action based on an adverse claim to such securities entitlement, whether framed
in conversion, replevin, constructive trust, equitable lien or other theory may
not be asserted against the Settlement Representative; for purposes of this
representation, the Selling Stockholder may assume that when such crediting
occurs, (A) such Offered Securities have been registered in the name of DTC and
have not been specially indorsed to any other person, (B) DTC is a “clearing
corporation” for purposes of Section 8-102(a)(14) of the Commercial Code,
(C) the Settlement Representative has been duly appointed as agent for each of
the several Underwriters and (D) appropriate entries to the account of the
Settlement Representative shall have been made pursuant to the Commercial Code;

 

(vii) none of the information relating to the Selling Stockholder that was
furnished to the Company in writing by the Selling Stockholder expressly for use
in any Company Registration Statement, any Company Preliminary Prospectus, the
Company Final Prospectus or any amendment or supplement thereto includes, or
will include, any untrue statement of a material fact or omits, or will omit, to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. In addition, the Selling Stockholder has reviewed the Company
Registration Statement, any Company Preliminary Prospectus and the Company Final
Prospectus and represents and warrants that it has no reason to believe that any
such document includes any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and

 

(viii) the sale of the Offered Securities by the Selling Stockholder is not
prompted by any material non-public information concerning the Company which is
not set forth in the Company Final Prospectus.

 

3. Purchase Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Selling Stockholder agrees to sell to
the Underwriters, and the Underwriters agree, severally and not jointly, to
purchase from the Selling Stockholder, at a purchase price of $34.3035 per share
(the “Purchase Price”), the respective numbers of Firm Securities set forth
opposite the names of the Underwriters in SCHEDULE A hereto.

 

The Selling Stockholder will deliver the Firm Securities to the Representatives
for the respective accounts of the Underwriters in book-entry form through the
Depository Trust Company (the “DTC”), against payment of the aggregate Purchase
Price for the Firm Securities in Federal (same day) funds by official bank check
or checks or wire transfer to an account designated by the Selling Stockholder
at 10:30 a.m., New York City time, on November 16, 2005, and shall occur at the
offices of Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP, located
at 155 Constitution Drive, Menlo Park, California 94025, or at such other
location and/or such other time not later than seven full business days
thereafter as the Representatives determine, such time being herein referred to
as the “First Closing Date.” For purposes of Rule 15c6-1 under the Exchange Act,
the First Closing Date (if later than the otherwise applicable settlement date)
shall be the settlement date for payment of funds and delivery of securities for
all the Offered Securities sold pursuant to the offering.

 

7



--------------------------------------------------------------------------------

In addition, upon written notice from the Representatives given to the Company
and the Selling Stockholder not more than 30 days subsequent to the date of the
Company Final Prospectus, the Underwriters may purchase all or less than all of
the Optional Securities at the Purchase Price. The Selling Stockholder agrees to
sell to the Underwriters the number of shares of Optional Securities specified
in such notice and the Underwriters agree, severally and not jointly, to
purchase such Optional Securities. Such Optional Securities shall be purchased
for the account of each Underwriter in the same proportion as the number of Firm
Securities set forth opposite such Underwriter’s name bears to the total number
of Firm Securities (subject to adjustment by the Representatives to eliminate
fractions) and may be purchased by the Underwriters only for the purpose of
covering over-allotments made in connection with the sale of the Firm
Securities. No Optional Securities shall be sold or delivered unless the Firm
Securities previously have been, or simultaneously are, sold and delivered.
Subject to the foregoing, the right to purchase the Optional Securities or any
portion thereof may be exercised at any time, but only once, upon notice by the
Representatives to the Company and the Selling Stockholder.

 

The time and location for the delivery of and payment for the Optional
Securities, being herein referred to as an “Optional Closing Date,” which may be
the First Closing Date (the First Closing Date and the Optional Closing Date, if
any, being sometimes referred to as a “Closing Date”), shall be determined by
the Representative but shall be not later than five full business days after
written notice of election to purchase Optional Securities is given. Delivery of
the Optional Securities to the Representatives for the respective accounts of
the Underwriters shall be made by the Selling Stockholder in book-entry form
through the DTC against payment by the Underwriters through the Representatives
of the Purchase Price therefor to or upon the order of the Selling Stockholder
by wire transfer payable in same-day funds to the account specified by the
Selling Stockholder.

 

4. Terms of Public Offering. The Selling Stockholder and the Company are advised
by the Underwriters that they propose to make a public offering of the Offered
Securities as soon after the Company Registration Statement and this
Underwriting Agreement have become effective as in the Representatives’ judgment
is advisable. The Selling Stockholder and the Company are further advised by the
Underwriters that the Offered Securities are to be offered to the public
initially at $35.64 per share (the “Public Offering Price”), and to certain
dealers selected by it at a price that represents a concession not in excess of
$0.8019 per share under the Public Offering Price, and that the Underwriters may
allow, and such dealers may re-allow, a concession, not in excess of $0.10 per
share, to certain other dealers.

 

5. Lock-Up Agreement. The Company agrees with each of the Underwriters and the
Selling Stockholder, in each case, that:

 

(a) for the Lock-Up Period (as defined below) the Company will not offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, or
file with the Commission a registration statement under the Securities Act
relating to any additional Securities or securities convertible into or
exchangeable or exercisable for any Securities, or publicly disclose the
intention to make any such offer, sale, pledge, disposition or filing, without
the prior written consent of the Representatives, except that the Company shall
not be prohibited from causing the issuance of: (i) Securities pursuant to the
conversion or exchange of convertible or exchangeable securities issuable or
exchangeable for Securities or upon the exercise of warrants or options
exercisable for Securities, in each case outstanding on the date hereof;
(ii) employee stock options of the Company exercisable for Securities pursuant
to the terms of a plan of the Company in effect on the date hereof; or (iii) any
Securities or any securities convertible into or exchangeable or exercisable for
any Securities, up to a maximum aggregate market value at the time of issuance
of $30 million, in connection with a business acquisition by the Company,
whether by merger, consolidation, sale of assets, sale or exchange of stock or
otherwise, subject to the condition that any recipient of such Securities agrees
to sign and does sign a lock-up agreement substantially in the form of EXHIBIT A
hereto, the obligations under which shall, likewise, terminate or expire no
later than the expiration of the Lock-Up Period; and, to the extent required by
applicable law or stock market listing requirements, the Company may publicly
disclose the intention to cause such an issuance of securities.

 

(b) the Lock-Up Period will commence on the date hereof and will continue and
include the date 45 days after the date of the Company Final Prospectus, or such
earlier date that the Representatives consent to in writing; provided, however,
that if (i) during the last 17 days of the Lock-Up Period, the

 

8



--------------------------------------------------------------------------------

Company releases earnings results or material news or a material event relating
to the Company occurs, or (ii) prior to the expiration of the Lock-Up Period,
the Company announces that it will release earnings results during the 16-day
period beginning on the last day of the Lock-Up Period, then in each case the
Lock-Up Period will be extended until the expiration of the 18-day period
beginning on the date of release of the earnings results or the occurrence of
the material news or material event, as applicable, unless the Representatives
waive, in writing, such extension (such initial period, and such initial period
as extended as set forth above, as the case may be, the “Lock-Up Period”). The
Company will provide the Representatives with notice of any announcement
described in clause (ii) of the preceding sentence that gives rise to an
extension of the Lock-Up Period.

 

6. Conditions to the Obligations of the Underwriters. The obligations of the
several Underwriters to purchase and pay for the Offered Securities on the
applicable Closing Date will be subject to (1) the condition that the Company
Registration Statement shall have been effective not later than 4:00 P.M. (New
York City time), on the date hereof, (2) the accuracy of the representations and
warranties on the part of the Company and the Selling Stockholder herein, in
each case as of and on the date hereof and such Closing Date, (3) the accuracy
of the statements of Company officers made pursuant to the provisions hereof,
(4) the performance by the Company and the Selling Stockholder of their
obligations hereunder and (5) the following additional conditions precedent:

 

(a) subsequent to the execution and delivery of this Underwriting Agreement,
there shall not have occurred any: (i) downgrading in the rating of the
securities of the Company by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Securities Act),
or any public announcement that any such organization has under surveillance or
review its rating of the Company (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating); (ii) change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
as would, in the judgment of the Representatives, be likely to prejudice
materially the success of the proposed issue, sale or distribution of the
Offered Securities, whether in the primary market or in respect of dealings in
the secondary market; (iii) change, or any development involving a prospective
change, in the condition (financial or other), business, properties or results
of operations of the Company and its subsidiaries, taken as a whole, from that
set forth in the Company Final Prospectus (exclusive of any amendments or
supplements thereto subsequent to the date of this Underwriting Agreement)
which, in the judgment of the Representatives, is material and adverse and makes
it impractical or inadvisable to market the Offered Securities on the terms and
in the manner contemplated in the Company Final Prospectus; (iv) material
suspension or material limitation of trading in securities generally on the
NASDAQ, or any setting of minimum prices for trading on such exchange;
(v) suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market; (vi) banking moratorium declared by U.S. Federal
authorities; (vii) major disruption of settlements of securities or clearance
services in the United States; or (viii) attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States, any declaration of
war by the U.S. Congress or any other national or international calamity or
emergency if, in the judgment of the Representatives, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency makes it
impractical or inadvisable to proceed with completion of the public offering or
the sale of and payment for the Offered Securities.

 

(b) the Representatives shall have received, on the applicable Closing Date,
certificates, dated such Closing Date and signed by an executive officer or
other authorized person, as applicable, of each of the Company and the Selling
Stockholder, respectively, in each case to the relevant effect that the
representations and warranties of each of the Company or the Selling Stockholder
contained in this Underwriting Agreement, are true and correct as of and on the
date hereof and such Closing Date and that each of the Company or the Selling
Stockholder, as applicable, has complied with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder, on or before the Closing Date.

 

(c) the Representatives shall have received on the Closing Date an opinion of
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP, counsel for the
Company, dated the Closing Date, to the effect that:

 

(i) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own its properties and conduct its business as
described in the Company Final Prospectus;

 

9



--------------------------------------------------------------------------------

(ii) the Company has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of California,
New Jersey, Ohio, Texas and Virginia;

 

(iii) the compliance by the Company with the provisions of this Underwriting
Agreement and the consummation of the transactions herein contemplated will not
result in any material violation of the provisions of the Certificate of
Incorporation or Bylaws of the Company or any United States federal, Delaware
corporate or California statute or any order, rule or regulation known to such
counsel of any court or governmental agency or body in such jurisdictions having
jurisdiction over the Company or any of its properties. No consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the consummation by the Company of
the transactions contemplated by this Underwriting Agreement, except such as
have been obtained and made under the Securities Act and such as my be required
under state securities laws;

 

(iv) the Company owns all of the shares of capital stock of each Subsidiary of
the Company. Each of the Subsidiaries has been duly incorporated and is an
existing corporation in good standing under the laws of the jurisdiction of its
incorporation, with corporate power and authority to own its properties and
conduct its business as described in the Company Final Prospectus; and each
Subsidiary is duly qualified to do business as a foreign corporation in good
standing under the laws of the jurisdictions listed besides its name on SCHEDULE
B hereto; all of the issued and outstanding capital stock of each of the
Subsidiaries has been duly authorized and validly issued and is fully paid and
nonassessable;

 

(v) the Company has an authorized capitalization as set forth in the Company
Final Prospectus, and all of the issued and outstanding shares of capital stock
of the Company (including the Offered Securities) have been duly and validly
authorized and issued. The Offered Securities, and, to such counsel’s knowledge,
all of the other issued and outstanding shares of capital stock of the Company,
are fully paid and non-assessable; and the Offered Securities conform in all
material respects to the “Description of Common Stock” contained in the Company
Final Prospectus;

 

(vi) this Underwriting Agreement has been duly authorized, executed and
delivered by the Company;

 

(vii) the statements set forth in the Company Final Prospectus under the caption
“Description of Common Stock,” insofar as they purport to constitute a summary
of the terms of the Offered Securities, and under the caption “Underwriting”
insofar as they purport to describe the provisions of the laws and documents
referred to therein, provide a fair summary in all material respects of such
provisions;

 

(viii) to such counsel’s knowledge, there are no legal or governmental
proceedings required to be described in the Company Registration Statement or
Company Final Prospectus, which are not described as required.;

 

(ix) the Company is not and, after giving effect to the offering and sale of the
Offered Securities, will not be, an “investment company” as defined in the
Investment Company Act;

 

(x) the compliance by the Company with all of the provisions of this
Underwriting Agreement and the consummation of the transactions contemplated
herein, will not conflict with or result in a breach or violation of any terms
or provisions of, or constitute a default under any agreement set forth on
EXHIBIT A to such counsel’s opinion; and

 

(xi) such counsel shall also state that (A) such counsel believes that the
Company Registration Statement and the Company Final Prospectus (except for
financial statements and schedules

 

10



--------------------------------------------------------------------------------

thereto and financial and statistical data derived from such financial
statements and schedules included therein, as to which they express no belief)
comply as to form in all material respects with the Securities Act and the
applicable rules and regulations of the Commission thereunder, (B) such counsel
confirms that it has no reason to believe (except for financial statements and
schedules thereto and financial and statistical data derived from such financial
statements and schedules included therein, as to which we express no belief)
that, as of its effective date, the Company Registration Statement and the
Company Final Prospectus included therein at the time of the Company
Registration Statement became effective contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, (C) such counsel
confirms that it has no reason to believe (except for financial statements and
schedules thereto and financial and statistical data derived from such financial
statements and schedules included therein, as to which we express no belief)
that, as of its date or the date hereof, the Company Final Prospectus contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and (D) such
counsel confirms that it does not know of any contracts or other documents of a
character required to be filed as an exhibit to the Company Registration
Statement or required to be described in the Company Registration Statement or
the Company Final Prospectus which are not so filed or so described as required.

 

With respect to subparagraph (xi) of this paragraph (c), Gunderson Dettmer
Stough Villeneuve Franklin & Hachigian LLP may state that their opinion and
belief are based upon their participation in the preparation of the Company
Registration Statement and the Company Final Prospectus (excluding the documents
incorporated by reference therein) and any amendments or supplements thereto and
review and discussion of the contents thereof, but are without independent check
or verification, except as specified.

 

(d) the Representatives shall have received on the Closing Date an opinion of
Brandi Galvin Morandi, General Counsel for the Company, dated the applicable
Closing Date, to the effect that:

 

(i) to her knowledge, the Company is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any agreement filed as an exhibit to the Registration Statement or
appearing on the list of exhibits to the Company’s quarterly report on Form 10-Q
for the quarter ended September 30, 2005 filed with the Commission or any
current report on Form 8-K filed by the Company with the Commission on or after
October 19, 2005 and before the date of such opinion (each a “Company Material
Agreement”); and

 

(ii) the compliance by the Company with all of the provisions of this
Underwriting Agreement and the consummation of the transactions contemplated
herein, will not conflict with or result in a breach or violation of any terms
or provisions of, or constitute a default under any Company Material Agreement
(other than those agreements listed on EXHIBIT A to the opinion required by
Section 7(c) hereof).

 

(e) the Representatives shall have received on the Closing Date an opinion of
Wong Partnership, Singapore local counsel for the Selling Stockholder, dated the
Closing Date, substantially to the effect that:

 

(i) the Selling Stockholder is a company duly incorporated and validly existing
in accordance with the laws of Singapore, has the power and authority to own its
properties and conduct its business and is duly qualified to do business in
Singapore;

 

(ii) the Selling Stockholder and has the capacity and power to enter into this
Underwriting Agreement and to exercise its rights and perform its obligations
under this Underwriting Agreement;

 

(iii) all corporate action required to authorize the execution and delivery by
the Selling Stockholder of this Underwriting Agreement under its memorandum and
articles of association and the exercise by it of its rights and the performance
by it of its obligations under the Underwriting Agreement has been duly taken,
and the Underwriting Agreement has been duly executed by the Selling
Stockholder;

 

11



--------------------------------------------------------------------------------

(iv) this Underwriting Agreement is in proper form for its enforcement in the
courts of Singapore;

 

(v) neither the execution nor the delivery of this Underwriting Agreement by the
Selling Stockholder nor the performance of the Selling Stockholder’s obligations
under this Underwriting Agreement conflicts with or will conflict with (A) any
present law, regulation, treaty or rule of Singapore or any order of any
governmental, judicial or other authority in Singapore in any respect; or
(B) the memorandum and articles of association of the Selling Stockholder;

 

(vi) no further acts, conditions or things are required by Singapore law to be
done, fulfilled or performed in order to enable the Selling Stockholder lawfully
to execute, deliver, exercise its rights or perform its obligations under this
Underwriting Agreement or to make this Underwriting Agreement admissible in
evidence in Singapore, and no consent, license, approval and authorization of,
declaration to, filing or registration with, any governmental authority of
Singapore is required in connection with the execution or delivery of, and/or
performance by the Selling Stockholder of its obligations under this
Underwriting Agreement; and

 

(vii) no stamp duty or documentary tax is payable on this Underwriting
Agreement.

 

(f) the Representatives shall have received on the Closing Date an opinion of
Latham & Watkins LLP, U.S. special counsel for the Selling Stockholder, dated
the Closing Date in the form set forth on EXHIBIT B hereto.

 

The opinions of Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP and
Brandi Galvin Morandi, described in paragraph (c) and the (d) above shall be
rendered to the Underwriters at the request of the Company, and shall so state
therein. The opinion of Wong Partnership and Latham & Watkins LLP, described in
paragraphs (e) and (f), respectively, above shall be rendered to the
Underwriters at the request of the Selling Stockholder and shall so state
therein.

 

(g) the Representatives shall have received on the Closing Date an opinion of
Davis Polk & Wardwell, counsel for the Underwriters, dated the Closing Date and
addressed to the Representatives on such matters as the Representatives may
reasonably require.

 

(h) the Representatives shall have received, on each of the date hereof and any
Closing Date, a letter dated the date hereof or such Closing Date, as the case
may be, in form and substance satisfactory to the Representatives, from
PricewaterhouseCoopers LLP, Independent Registered Public Accounting Firm for
the Company, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the Company
Registration Statement and the Company Final Prospectus; provided that the
letter delivered on such Closing Date shall use a “cut-off date” not earlier
than two business days before the date hereof.

 

(i) the “lock-up” agreements, each substantially in the form of EXHIBIT A
hereto, by and among the Underwriters, officers and directors of the Company,
relating to sales and certain other dispositions Securities or certain other
instruments, delivered to the Underwriters on or before the date hereof, shall
be in full force and effect on the Closing Date.

 

(j) the “lock-up” agreement substantially in the form of EXHIBIT C hereto, by
and among the Underwriters and the Selling Stockholder, relating to sales and
dispositions of Securities or certain other instruments, delivered to the
Underwriters on or before the date hereof, shall be in full force and effect on
the Closing Date.

 

12



--------------------------------------------------------------------------------

7. Covenants of the Selling Stockholder, the Underwriters and the Company.

 

(a) In further consideration of the agreements of the Underwriters herein
contained, the Company covenants to the Underwriters:

 

(i) to furnish to the Representatives, without charge, five signed copies of the
Company Registration Statement (including exhibits thereto) and to furnish to
the Representatives in New York City, without charge, on a timely basis to
permit proper delivery on or prior to any Closing Date, and during the period
mentioned in paragraph (a)(iii) below, as many copies of the Company Final
Prospectus and any supplements and amendments thereto or to the Company
Registration Statement as the Representatives may reasonably request;

 

(ii) before amending or supplementing the Company Registration Statement or the
Company Final Prospectus, to furnish to the Representatives a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which the Representatives reasonably object, and to file with the
Commission within the applicable period specified in Rule 424(b) under the
Securities Act any prospectus required to be filed pursuant to such Rule;

 

(iii) if, during such period after the first date of the public offering of the
Offered Securities as in the opinion of counsel for the Underwriters the Company
Final Prospectus is required by law to be delivered in connection with sales by
the Underwriters or any dealer, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Company Final
Prospectus in order to make the statements therein, in the light of the
circumstances when the Company Final Prospectus is delivered to a purchaser of
Offered Securities, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Company Final
Prospectus to comply with applicable law, forthwith to prepare, file with the
Commission and furnish, at its own expense, to the Underwriters and to the
dealers (whose names and addresses the Representatives will furnish to the
Company) to which Offered Securities may have been sold by the Underwriters and
to any other dealers upon request, either amendments or supplements to the
Company Final Prospectus so that the statements in the Company Final Prospectus
as so amended or supplemented will not, in the light of the circumstances when
the Company Final Prospectus is delivered to a purchaser of Offered Securities,
be misleading or so that the Company Final Prospectus, as amended or
supplemented, will comply with law;

 

(iv) if the Securities cease to be listed on the NASDAQ, to endeavor to qualify
the Offered Securities for offer and sale under the securities or blue sky laws
of such jurisdictions as the Representatives shall reasonably request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of such Offered Securities; and

 

(v) to make generally available to holders of Offered Securities and to the
Representatives as soon as practicable an earning statement of the Company
covering the twelve-month period ending December 31, 2006 that satisfies the
provisions of Section 11(a) of the Securities Act and the rules and regulations
of the Commission thereunder.

 

(b) In further consideration of the agreements of the Company, the Selling
Stockholder and the Underwriters herein contained, the Selling Stockholder, the
Underwriters and the Company further covenant as follows:

 

(i) Whether or not the transactions contemplated in this Underwriting Agreement
are consummated or this Underwriting Agreement is terminated and subject to any
agreements it has entered into with the Selling Stockholder with respect to the
reimbursement by the Selling Stockholder of certain fees and expenses, the
Company agrees to pay or cause to be paid all expenses incident to the
performance of its obligations under this Underwriting Agreement, including:
(A) the fees, disbursements and expenses of the Company’s counsel and the
Company’s accountants in connection with the registration of the shares of
Common Stock under the Securities Act and all other fees or expenses in
connection with the preparation and filing of the Company Registration
Statement, any Company Preliminary Prospectus, the Company Final Prospectus and
amendments and supplements to any of the foregoing, including all printing costs
associated therewith, and the mailing and delivering of copies thereof to the
Underwriters

 

13



--------------------------------------------------------------------------------

and dealers, in the quantities hereinabove specified, (B) the cost of printing
or producing any Blue Sky or Legal Investment memorandum in connection with the
offer and sale of the shares of Common Stock under state securities laws and all
expenses in connection with the qualification of such shares for offer and sale
under state securities laws as provided in paragraph (iv) of this Section 7(b),
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriters in connection with such qualification and in connection with
the Blue Sky or Legal Investment memorandum, (C) the cost of printing
certificates representing the shares of Common Stock, (D) the costs and charges
of any transfer agent, registrar or depositary for the shares of Common Stock,
(E) all costs and expenses incident to listing, on the NASDAQ, the shares of
Common Stock to be delivered by the Selling Stockholder in pledge pursuant to
the Collateral Agreement, (F) the costs and expenses of the Company relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the offering of Offered Securities, including, without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show with the prior approval of the Company, and (G) all other costs and
expenses incident to the performance of the obligations of the Company hereunder
for which provision is not otherwise made in this Section 7. It is understood,
however, that except as provided in this Section 7, and except as provided in
Section 8, and Section 14 below, the Underwriters will pay all of their own
costs and expenses, including fees and disbursements of their counsel, stock
transfer taxes payable on resale of any of the shares of Common Stock by it and
any advertising expenses connected with any offers it may make and subject to
Section 7(b)(ii), below, the Selling Stockholder shall pay its own expenses.

 

(ii) In the event that the transactions contemplated in this Underwriting
Agreement are consummated, the Underwriters agree to reimburse the Selling
Stockholder for its out of pocket expenses directly related to the offering and
sale by it of the Offered Securities pursuant to this Agreement (including
expenses incurred pursuant to the Selling Stockholder’s obligation, pursuant to
and in accordance with that certain Letter Agreement, dated as of October 6,
2005, by and among the Company, the Selling Stockholder and STT Communications
Ltd, a corporation organized under the laws of the Republic of Singapore (“STT
Communications”) (the “Letter Agreement”), to reimburse the Company for certain
of its expenses in an amount not to exceed $1,000,000 (of which amount not more
than an aggregate of $500,000 may be in reimbursement of fees and disbursements
of the Company’s external counsel, auditors and filing fees to be paid to the
Commission)). It is further agreed that the Underwriters will negotiate the
terms of all arrangements on behalf of the Company and the Selling Stockholder
with respect to (A) the printing of the Company Registration Statement, any
Company Preliminary Prospectus, the Company Final Prospectus and amendments and
supplements to any of the foregoing and (B) investor presentations related to
any “roadshows” undertaken in connection with the marketing of the offering of
the Offered Securities.

 

(c) In further consideration of the agreements of the Selling Stockholder herein
contained, the Company covenants to the Selling Stockholder:

 

(i) before amending or supplementing the Company Registration Statement or the
Company Final Prospectus, to furnish to the Selling Stockholder a copy of each
such proposed amendment or supplement and not to file any such proposed
amendment or supplement to which the Selling Stockholder reasonably objects
within two business days of receipt of such copy, and to file with the
Commission within the applicable period specified in Rule 424(b) under the
Securities Act any prospectus required to be filed pursuant to such Rule;

 

(ii) if, during such period after the first date of the public offering of the
Offered Securities as in the opinion of counsel for the Underwriters the Company
Final Prospectus is required by law to be delivered in connection with sales by
the Underwriters or any dealer, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Company Final
Prospectus in order to make the statements therein, in the light of the
circumstances when the Company Final Prospectus is delivered to a purchaser of
Offered Securities, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Company Final
Prospectus to comply with

 

14



--------------------------------------------------------------------------------

applicable law, forthwith to prepare, file with the Commission and furnish, at
its own expense, to the Underwriters and to the dealers (whose names and
addresses the Representatives will furnish to the Company) to which Offered
Securities may have been sold by the Underwriters and to any other dealers upon
request, either amendments or supplements to the Company Final Prospectus so
that the statements in the Company Final Prospectus as so amended or
supplemented will not, in the light of the circumstances when the Company Final
Prospectus is delivered to a purchaser of Offered Securities, be misleading or
so that the Company Final Prospectus, as amended or supplemented, will comply
with law;

 

(iii) if the Securities cease to be listed on the NASDAQ, to endeavour to
qualify the Offered Securities for offer and sale under the securities or blue
sky laws of such jurisdictions as the Representatives shall reasonably request
and to comply with such laws so as to permit the continuance of sales and
dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of such Offered Securities;

 

(iv) in accordance with the provisions of the Governance Agreement, dated as of
December 30, 2002, by and among Company, STT Communications, the Selling
Stockholder and the stockholders of Pihana Pacific, Inc., a corporation
organized under the laws of the State of Delaware, named therein and party
thereto (the ”Governance Agreement”), and the provisions of the Registration
Rights Agreement, dated as of December 30, 2002, by and among the Company and
the Initial Purchasers named therein and party thereto (the ”Registration Rights
Agreement,” and, together with the Governance Agreement, the ”Transaction
Agreements”), the Company shall use commercially reasonable efforts to furnish
to the Selling Stockholder:

 

(A) an opinion dated the Closing Date, from Gunderson Dettmer Stough Villeneuve
Franklin & Hachigan, LLP, counsel for the Company, to the same effect as set
forth in Section 6(c) above, provided that Gunderson, Dettmer Stough Villeneuve
Franklin & Hachigan, LLP shall have received a letter dated the Closing Date and
from the Selling Stockholder, substantially in the form as previously agreed;
and

 

(B) a letter dated the date hereof and each the Closing Date, as the case may
be, from PricewaterhouseCoopers LLP, Independent Registered Public Accounting
Firm for the Company, to the same effect as set forth in Section 6(h) above,
provided that PricewaterhouseCoopers LLP shall have received a letter dated the
date hereof and from the Selling Stockholder, substantially in the form as
previously agreed.

 

(d) Without limiting the rights or obligations of the Underwriters under this
Underwriting Agreement in any respect:

 

(i) notwithstanding any provision in this Underwriting Agreement, the
Transaction Agreements or the Terms Agreement entered into or expected to be
entered into by and among the Company, i-STT Investments (Bermuda) Ltd., a
corporation organized under the laws of Bermuda (the “Bermuda Selling
Stockholder”), Credit Suisse First Boston (USA), Inc., a Delaware corporation,
and Credit Suisse First Boston LLC, as representative of the several
underwriters named in SCHEDULE A thereto (the “Terms Agreement”), or any
statement in the Company Registration Statement to the contrary or otherwise,
the Company and the Selling Stockholder hereby affirm, acknowledge and agree
that: (A) the rights and obligations of the Company and the Selling Stockholder
under the Transaction Agreements as to indemnification and contribution in
connection with any Registration Statement (as defined in the Transaction
Agreements) or any Prospectus (as defined in the Transaction Agreements) as
amended or supplemented, respectively (in each case, the “Existing Allocation
Provisions”) shall govern, and shall otherwise apply in all respects to, their
respective rights and obligations as to indemnification and contribution,
respectively, as between the Company and the Selling Stockholder, respectively,
in connection with any transaction contemplated by this Underwriting Agreement,
the Terms Agreement or the Company Registration Statement; and (B) for purposes
of this Section 7(d), the Offered Securities sold by the Selling Stockholder
pursuant to this Underwriting Agreement shall be deemed to be Registrable
Securities (as defined in the Transaction Agreements), whether or not the
provisions of the Transaction Agreements are applicable to the registration with
the Commission of less than an aggregate of 10,189,549 of the Securities;

 

15



--------------------------------------------------------------------------------

(ii) the Company and the Selling Stockholder hereby affirm and acknowledge their
and their affiliates’ respective rights and obligations pursuant to the Letter
Agreement which, among other things, sets forth the terms and conditions of STT
Communications’ obligation to reimburse the Company for certain customary costs
and expenses incurred in connection with the offering of Securities pursuant to
the Company Registration Statement; and

 

(iii) the Company hereby further affirms and acknowledges that, in the event of
any sale, disposition, transfer or pledge of any Securities to the Bermuda
Selling Stockholder, in connection with or otherwise contemplated by this
Underwriting Agreement or the Terms Agreement, the Bermuda Selling Stockholder,
shall, in each case, have the rights and obligations provided to the Selling
Stockholder under the Existing Allocation Provisions, as if the Bermuda Selling
Stockholder were a “Holder” (as defined in the Transaction Agreements,
respectively); provided, however, that the Company and the Selling Stockholder
understand that the Selling Stockholder shall retain and otherwise preserve all
rights set forth in the Transaction Agreements and all such rights of the
Selling Stockholder shall in no way be affected or otherwise prejudiced by
operation or inclusion of this Section 7(d)(iii) herein or the inclusion of any
equivalent provision in the Terms Agreement.

 

8. Indemnification and Contribution.

 

(a) The Company will indemnify and hold harmless each Underwriter, its partners,
members, directors, officers and its affiliates and each person, if any, who
controls such Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities, joint or several, to which such Underwriter may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Company Registration Statement, any Company Preliminary
Prospectus and the Company Final Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each Underwriter for
any legal or other expenses reasonably incurred by such Underwriter in
connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with either (i) written information
relating to the Selling Stockholder and furnished to the Company by the Selling
Stockholder specifically for use therein, or (ii) written information furnished
by any Underwriter through the Representatives specifically for use therein,
provided, that the foregoing indemnity agreement with respect to any Company
Preliminary Prospectus shall not inure to the benefit of either the Underwriter
from whom the person asserting any such losses, claims, damages and liabilities
purchased Offered Securities, or any person controlling such Underwriter, if a
copy of the Company Final Prospectus (as then amended or supplemented) was not,
to the extent required by law, sent or given by or on behalf of such Underwriter
to such person, and if (and only to the extent that) the Company Final
Prospectus (as so amended or supplemented) would have cured the defect giving
rise to such losses, claims, damages or liabilities provided that the Company
delivered on a timely basis to permit proper delivery on or prior to any Closing
Date as many copies of any such Company Preliminary Prospectus, the Company
Final Prospectus and the Company Registration Statement as the Underwriter may
have requested.

 

(b) The Selling Stockholder will indemnify and hold harmless each Underwriter,
its partners, members, directors, officers and its affiliates and each person,
if any, who controls such Underwriter within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, against any losses,
claims, damages or liabilities, joint or several, to which such Underwriter may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any

 

16



--------------------------------------------------------------------------------

material fact contained in the Company Registration Statement, any Company
Preliminary Prospectus and the Company Final Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information relating to the Selling Stockholder and
furnished to the Company by the Selling Stockholder specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
such Underwriter in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred.
Notwithstanding anything to the contrary contained herein, the maximum aggregate
liability of the Selling Stockholder under this Section 8(b) shall not exceed
the Selling Stockholder’s net proceeds actually received by the Selling
Stockholder from the sale of the Offered Securities under this Underwriting
Agreement.

 

(c) Each Underwriter will severally and not jointly indemnify and hold harmless
the Company, its directors and officers and each person, if any, who controls
the Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and the Selling Stockholder, its affiliates, its
directors and officers and each person, if any, who controls the Selling
Stockholder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company or the Selling Stockholder may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in a the Company Registration Statement, any Company Preliminary Prospectus and
the Company Final Prospectus, or any amendment or supplement thereto, or arise
out of or are based upon the omission or the alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Underwriter through the Representatives
specifically for use therein, and will reimburse any legal or other expenses
reasonably incurred by the Company and the Selling Stockholder in connection
with investigating or defending any such loss, claim, damage, liability or
action as such expenses are incurred.

 

(d) Promptly after receipt by an indemnified party (the “Indemnified Party”)
under this Section 8 of notice of the commencement of any action, such
Indemnified Party will, if a claim in respect thereof is to be made against an
indemnifying party (the “Indemnifying Party”) under subsection (a), (b) or
(c) above, notify the Indemnifying Party of the commencement thereof; but the
failure to notify the Indemnifying Party shall not relieve it from any liability
that it may have under subsection (a), (b) or (c) above except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided further that the failure to
notify the Indemnifying Party shall not relieve it from any liability that it
may have to an Indemnified Party otherwise than under subsection (a), (b) or
(c) above. In case any such action is brought against any Indemnified Party and
it notifies an Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other Indemnifying Party similarly notified, to assume
the defense thereof, with counsel satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
Indemnifying Party), and after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party will not be liable to such Indemnified Party under this
Section 8 for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened action in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party unless such settlement (i) includes an unconditional release of such
Indemnified Party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of an Indemnified Party.

 

17



--------------------------------------------------------------------------------

(e) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an Indemnified Party under subsection (a), (b) or
(c) above, then each Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities referred to in subsection (a), (b) or (c) above (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Selling Stockholder on the one hand and the Underwriters on the
other from the offering of the Offered Securities or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Selling Stockholder on the one hand and the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Selling
Stockholder on the one hand and the Underwriters on the other shall be deemed to
be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Selling Stockholder bear to the total
underwriting discounts and commissions received by the Underwriters. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, the Selling Stockholder or the Underwriters and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The amount paid by an Indemnified Party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (e) shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any action or claim which is the subject of this
subsection (e). Notwithstanding the provisions of this subsection (e), no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Offered Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The
Underwriters’ obligations in this subsection (e) to contribute are several in
proportion to their respective underwriting obligations and not joint.

 

(f) The obligations of the Company and the Selling Stockholder under this
Section 8 shall be in addition to any liability which the Company and the
Selling Stockholder may otherwise have and shall extend, upon the same terms and
conditions, to each Underwriter, its partners, members, directors, officers and
its affiliates and each person, if any, who controls any Underwriter within the
meaning of the Securities Act or the Exchange Act; and the obligations of the
Underwriters under this Section 8 shall be in addition to any liability which
the respective Underwriters may otherwise have and shall extend, upon the same
terms and conditions, to the Company, its directors and officers and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act and the Selling Stockholder, its affiliates, directors
and officers and each person, if any, who controls the Selling Stockholder
within the meaning of the Securities Act or the Exchange Act.

 

9. Default of Underwriters. If any Underwriter or Underwriters default in their
obligations to purchase Offered Securities hereunder on either the First or any
Optional Closing Date and the aggregate number of shares of Offered Securities
that such defaulting Underwriter or Underwriters agreed but failed to purchase
does not exceed 10% of the total number of shares of Offered Securities that the
Underwriters are obligated to purchase on such Closing Date, the Representatives
may make arrangements satisfactory to the Selling Stockholder for the purchase
of such Offered Securities by other persons, including any of the Underwriters,
but if no such arrangements are made by such Closing Date, the non-defaulting
Underwriters shall be obligated severally, in proportion to their respective
commitments hereunder, to purchase the Offered Securities that such defaulting
Underwriters agreed but failed to purchase on such Closing Date. If any
Underwriter or Underwriters so default and the aggregate number of shares of
Offered Securities with respect to which such default or defaults occur exceeds
10% of the total number of shares of Offered Securities that the Underwriters
are obligated to purchase on such Closing Date and arrangements satisfactory to
the Representatives and the Selling Stockholder for the purchase of such Offered
Securities by other persons are not made within 36 hours after such default,
this Underwriting Agreement will terminate without liability on the part of any
non-defaulting Underwriter, the Company or the Selling Stockholder, except as
provided in Section 7(b) (provided that if such default occurs with respect to
Optional Securities after the First Closing Date, this Underwriting Agreement
will

 

18



--------------------------------------------------------------------------------

not terminate as to the Firm Securities) hereof. As used in this Underwriting
Agreement, the term “Underwriter” includes any person substituted for an
Underwriter under this Section 9. Nothing herein will relieve a defaulting
Underwriter from liability for its default (including, without limitation, for
the expenses incurred by the Company or the Selling Stockholder).

 

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Selling Stockholder, the Company or their respective officers and of the several
Underwriters set forth in or made pursuant to this Underwriting Agreement will
remain in full force and effect, regardless of any investigation, or statement
as to the results thereof, made by or on behalf of any Underwriter, the Selling
Stockholder, the Company or any of their respective representatives, officers or
directors or any controlling person, and will survive delivery of and payment
for the Offered Securities. If this Underwriting Agreement is terminated
pursuant to Section 9 or if for any reason the purchase of the Offered
Securities by the Underwriters is not consummated, the respective obligations of
the Company, the Selling Stockholder and the Underwriters pursuant to
Section 7(b) and Section 14 shall remain in effect.

 

11. Notices. All communications hereunder will be in writing and:

 

(a) if sent to the Underwriters, shall be mailed, delivered or faxed and
confirmed to the Representatives at Citigroup Global Markets Inc., 388 Greenwich
Street, New York, New York 10013, fax: (646) 291-1567. Attention: General
Counsel; Credit Suisse First Boston LLC, Eleven Madison Avenue, New York, New
York 10010-3629, fax: (212) 325-4926, Attention: Transactions Advisory Group;
and Goldman, Sachs & Co., 85 Broad Street, New York, New York 10004, fax
(212) 357-4451 Attention: Special Execution Group; with a copy thereof mailed,
delivered or faxed to Davis Polk & Wardwell, 1600 El Camino Real, Menlo Park,
California 94025, fax: (650) 752-3604 Attention: Alan F. Denenberg, Esq.;

 

(b) if sent to the Company, shall be mailed, delivered or faxed and confirmed to
it at Equinix, Inc., 301 Velocity Way, Foster City, California 94404-4803, fax:
(650) 513-7909 Attention: General Counsel; with a copy thereof mailed, delivered
or faxed to Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP, 155
Constitution Drive, Menlo Park, California 94025, fax: (650) 321-2800 Attention:
Christopher D. Dillon, Esq.; and

 

(c) if sent to the Selling Stockholder, shall be mailed, delivered or faxed and
confirmed to it at i-STT Investments Pte. Ltd., 51 Cuppage Road, #10-11/17
StarHub Centre, Singapore 229469, fax:+65-6720 7277 Attention: General Counsel;
with a copy thereof mailed, delivered or faxed to Latham & Watkins LLP, 505
Montgomery Street, Suite 2000, San Francisco, California 94111, fax:
(415) 395-8095 Attention: Tracy K. Edmonson, Esq., and also to Latham & Watkins
LLP, 80 Raffles Place, No. 14-20 UOB Plaza 2, Singapore 048624, fax:
+65-6536-1171 Attention: Michael Sturrock, Esq.

 

12. Termination. This Underwriting Agreement shall be subject to termination, by
notice given by the Representatives to the Company and the Selling Stockholder,
if: (a) after the execution and delivery of this Underwriting Agreement and
prior to any Closing Date (i) trading generally shall have been suspended or
materially limited on or by, as the case may be, any of the New York Stock
Exchange, the American Stock Exchange or the National Association of Securities
Dealers, Inc.; (ii) trading of any securities of the Company shall have been
suspended on any exchange or in any over-the-counter market; (iii) a general
moratorium on commercial banking activities in New York shall have been declared
by either federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis that, in the judgment of the Representatives,
is material and adverse; and (b) in the case of any of the events specified in
clauses (a)(i) through (iv), such event, individually or together with any other
such event, makes it, in the judgment of the Representatives, impracticable to
market the Offered Securities on the terms and in the manner contemplated in the
Company Final Prospectus; provided that, if any such event occurs after the
First Closing Date, this Underwriting Agreement will not terminate as to the
Firm Securities.

 

13. Effectiveness. This Underwriting Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

 

19



--------------------------------------------------------------------------------

14. Expenses. If this Underwriting Agreement shall be terminated before the
First Closing Date (a) because of any failure or refusal on the part of the
Company to comply with the terms or to fulfill any of the conditions of this
Underwriting Agreement, or if for any reason the Company shall be unable to
perform its obligations under this Underwriting Agreement, the Company will
reimburse the Underwriters for all out-of-pocket expenses (including the fees
and disbursements of their counsel) reasonably incurred by the Underwriters in
connection with this Underwriting Agreement and the offering contemplated
hereunder, or (b) because of any failure or refusal on the part of the Selling
Stockholder to comply with the terms or to fulfill any of the conditions of this
Underwriting Agreement, or if for any reason the Selling Stockholder shall be
unable to perform its obligations under this Underwriting Agreement, the Selling
Stockholder will reimburse the Underwriters for all out-of-pocket expenses
(including the fees and disbursements of their counsel) reasonably incurred by
the Underwriters in connection with this Underwriting Agreement and the offering
contemplated hereunder).

 

15. Successors. This Underwriting Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons referred to in Section 8, and no other
person will have any right or obligation hereunder.

 

16. Representation. The Representatives will act for the several Underwriters in
connection with the transactions contemplated by this Underwriting Agreement,
and any action under this Underwriting Agreement taken by the Representatives
will be binding upon all the Underwriters.

 

17. Counterparts. This Underwriting Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement.

 

18. Absence of Fiduciary Relationship. The Company and the Selling Stockholder
acknowledge and agree that:

 

(a) the purchase and sale of the Securities pursuant to this Underwriting
Agreement is an arm’s-length commercial transaction by and among the Company,
the Selling Stockholder and the Underwriters;

 

(b) in connection therewith, and with the process leading to such transaction,
each Underwriter is acting solely as a principal and not the agent or fiduciary
of either the Company or the Selling Stockholder;

 

(c) no Underwriter has assumed an advisory or fiduciary responsibility in favor
of either the Company or the Selling Stockholder with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising either the Company or the
Selling Stockholder on other matters) or any other obligation to either the
Company or the Selling Stockholder (except the obligations expressly set forth
in this Underwriting Agreement or the Terms Agreement);

 

(d) the Company and the Selling Stockholder have each consulted their own legal
and financial advisors to the extent they deemed appropriate. The Company and
the Selling Stockholder agree they will not claim that the Underwriters, or any
of them, have rendered advisory services of any nature or respect, or owe a
fiduciary or similar duty to the Company or the Selling Stockholder, in
connection with such transaction or the process leading thereto.

 

19. Applicable Law; Jurisdiction. This Underwriting Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, without
regard to principles of conflicts of laws. The parties hereto submit to the
non-exclusive jurisdiction of the federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Underwriting Agreement or the transactions contemplated hereby.

 

If the foregoing is in accordance with your understanding, kindly sign and
return to each other party hereto one of the counterparts hereof, whereupon it
will become a binding agreement by and among the parties hereto, in accordance
with the terms set forth above.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Selling Stockholder has caused this Underwriting
Agreement to be duly executed by the undersigned.

 

i-STT INVESTMENTS PTE. LTD. By:  

/s/ Stephen Geoffrey Miller

--------------------------------------------------------------------------------

Name:   Stephen Geoffrey Miller Title:   Authorised Signatory

 

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Underwriting Agreement to be
duly executed by the undersigned.

 

EQUINIX, INC. By:  

/s/ Renée Lanam

--------------------------------------------------------------------------------

Name:   Renée Lanam Title:   Chief Development Officer

 

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing is hereby confirmed and accepted as of the
date first above written. The Underwriters have caused this Underwriting
Agreement to be duly executed by the undersigned.

 

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE FIRST BOSTON LLC

GOLDMAN, SACHS & CO.,

Acting severally on behalf of themselves and severally on behalf of the
Underwriters named in SCHEDULE A hereto.

By:  

/s/ W. Mark Barber

--------------------------------------------------------------------------------

Name:   W. Mark Barber Title:   Managing Director Company:   CITIGROUP GLOBAL
MARKETS INC. By:  

/s/ Scott Simpson

--------------------------------------------------------------------------------

Name:   Scott Simpson Title:   Director Company:   CREDIT SUISSE FIRST BOSTON
By:  

/s/ Goldman, Sachs & Co.

--------------------------------------------------------------------------------

    (Goldman, Sachs & Co.)      

 

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

SCHEDULE A

 

UNDERWRITER

--------------------------------------------------------------------------------

   OFFERED
SECURITIES


--------------------------------------------------------------------------------

Citigroup Global Markets Inc.

   2,317,500

Credit Suisse First Boston LLC

   2,317,500

Goldman, Sachs & Co.

   515,000

Total

   5,150,000



--------------------------------------------------------------------------------

SCHEDULE B

 

SUBSIDIARY

--------------------------------------------------------------------------------

  

JURISDICTIONS

--------------------------------------------------------------------------------

Equinix Operating Co., Inc.

   California, Illinois, Texas, New York, Virginia

Equinix Pacific, Inc.

   California, Hawaii

Equinix RP II LLC

   California

Equinix RP, Inc.

   Virginia



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF LOCK-UP AGREEMENT

 

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE FIRST BOSTON LLC

GOLDMAN, SACHS & CO.,

As representatives (the “Shares Offering Representatives”)

of the several Underwriters for the Shares Offering (as defined below)

 

  c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Credit Suisse First Boston LLC

Eleven Madison Avenue

New York, New York 10010-3629

 

Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

 

CREDIT SUISSE FIRST BOSTON LLC

 

As representative (the “SAILS Offering Representative”)

of the several Underwriters for the SAILS Offering (as defined below)

Eleven Madison Avenue

New York, New York 10010-3629

 

Dear Sirs and Mesdames:

 

REFERENCE IS HEREBY MADE to (a) that certain Underwriting Agreement (the
“Underwriting Agreement”), to which the Shares Offering Representatives, as
representatives of the several underwriters named or to be named on SCHEDULE A
thereto (the “Shares Underwriters”), are or expect to become parties along with
Equinix, Inc., a Delaware corporation (the “Company”), and i-STT Investments
Pte. Ltd., a corporation organized under the laws of the Republic of Singapore
(the “Selling Stockholder”) and (b) that certain Terms Agreement (the “Terms
Agreement”) to which the SAILS Offering Representative, as representative of the
several underwriters named or to be named on SCHEDULE A thereto (the “SAILS
Underwriters”), are or expect to become parties along with the Company, the
Selling Stockholder, i-STT Investments (Bermuda) Ltd., a Bermuda corporation,
and Credit Suisse First Boston (USA), Inc., a Delaware corporation. The offering
of common stock of the Company (the “Common Stock”) to be made pursuant to the
Underwriting Agreement is referred to herein as the “Shares Offering” and the
offering of notes exchangeable into Common Stock to be made pursuant to the
Terms Agreement is referred to herein as the “SAILS Offering.” Except as
otherwise set forth herein, all capitalized terms used but not defined herein
shall be ascribed the meanings assigned to such terms in the Underwriting
Agreement or the Terms Agreement, as the case may be.

 

As an inducement to the Shares Underwriters to execute the Underwriting
Agreement, pursuant to which an offering will be made that is intended to result
in an orderly market for Common Stock, and as an inducement to the SAILS
Underwriters to execute the Terms Agreement, pursuant to which an offering will
be made that is intended to result in an orderly market for securities
exchangeable for Common Stock, the undersigned hereby agrees that during the
period specified in the following paragraph (the “Lock-Up Period”), the
undersigned will not offer, sell, contract to sell, pledge or otherwise dispose
of, directly or indirectly, any Common Stock or securities convertible



--------------------------------------------------------------------------------

into or exchangeable or exercisable for any Common Stock, enter into a
transaction which would have the same effect, or enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of any Common Stock, whether any such aforementioned
transaction is to be settled by delivery of the Common Stock or such other
securities, in cash or otherwise, or publicly disclose the intention to make any
such offer, sale, pledge or disposition, or to enter into any such transaction,
swap, hedge or other arrangement, without, in each case, the prior written
consent of both the Shares Offering Representatives and the SAILS Offering
Representative. In addition, the undersigned agrees that, without the prior
written consent of both the Shares Offering Representatives and the SAILS
Offering Representative, it will not, during the Lock-Up Period, make any demand
for or exercise any right with respect to, the registration of any Common Stock
or any security convertible into or exercisable or exchangeable for any Common
Stock.

 

The Lock-Up Period will commence on the date of the preliminary prospectus
supplement of the Company relating to the Shares Offering or, if earlier, the
date of the preliminary prospectus supplement of the Company to be used in
connection with the SAILS Offering, and will continue until and include the date
45 days after the date of the final prospectus supplement of the Company
relating to the Shares Offering or, if later, the date of the final prospectus
supplement of the Company to be used in connection with the SAILS Offering, or
such earlier date that both the Shares Offering Representatives and the SAILS
Offering Representative consent to in writing; provided, however, that if
(1) during the last 17 days of the Lock-Up Period, the Company releases earnings
results or material news or a material event relating to the Company occurs or
(2) prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results during the 16-day period beginning on the last day
of the Lock-Up Period, then in each case the Lock-Up Period will be extended
until the expiration of the 18-day period beginning on the date of release of
the earnings results or the occurrence of the material news or material event,
as applicable, unless both the Shares Offering Representatives and the SAILS
Offering Representative waive, in writing, such extension (such initial period,
and such initial period as extended as set forth above, as the case may be, the
“Lock Up Period”).

 

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the immediately preceding paragraph
(which shall include information on when the Lock-Up Period is expected to
expire pursuant to such extension) will be delivered by the Shares Offering
Representatives or the SAILS Offering Representative to the Company and that any
such notice properly delivered will be deemed to have been given to, and
received by, the undersigned. The undersigned further agrees that, prior to
engaging in any transaction or taking any other action that is subject to the
terms of this Lock-Up Agreement during the period from the date of this Lock-Up
Agreement to and including the 34th day following the expiration of the Lock-Up
Period, it will give notice thereof to the Company and will not consummate such
transaction or take any such action unless it has received written confirmation
from the Company that the Lock-Up Period (as may have been extended pursuant to
the previous paragraph) has expired.

 

Any Common Stock received upon exercise of options granted to the undersigned
will also be subject to this Lock-Up Agreement. Any Common Stock acquired by the
undersigned in the open market after the date of the final prospectus supplement
of the Company relating to the Shares Offering or, if later, the date of the
final prospectus supplement of the Company to be used in connection with the
SAILS Offering, will not be subject to this Lock-Up Agreement. A transfer of
Common Stock to a family member or trust may be made, provided the transferee
agrees to be bound in writing by the terms of this Lock-Up Agreement prior to
such transfer and no filing by any party (donor, donee, transferor or
transferee) under the Securities Act shall be required or shall be voluntarily
made in connection with such transfer (other than a filing on a Form 5 made
after the expiration of the Lock-Up Period). In the event that the undersigned
is an officer of the Company, the programmatic sales on behalf of the
undersigned under any 10b5-1 sales plan in existence prior to the date of this
Lock-Up Agreement (a true and correct copy of which has been provided to the
Shares Offering Representatives and the SAILS Offering Representative) will not
be subject to this Lock-Up Agreement.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of Common Stock
if such transfer would constitute a violation or breach of this Lock-Up
Agreement

 

This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned. This Lock-Up
Agreement shall lapse and become null and void if (i)



--------------------------------------------------------------------------------

neither the Underwriting Agreement nor the Terms Agreement shall have been
executed on or before February 28, 2006, (ii) before February 28, 2006, the
Selling Stockholder notifies the Company, the Shares Offering Representatives
and the SAILS Offering Representative in writing that it does not intend to
enter into both the Underwriting Agreement and the Terms Agreement or (iii) to
the extent it has been executed, (A) the Underwriting Agreement shall have been
terminated prior to the First Closing Date (as defined therein) in accordance
with its terms and (B) the Terms Agreement shall have been terminated prior to
Closing Date (as defined therein) and in accordance with its terms. This Lock-Up
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

Very truly yours,

 

--------------------------------------------------------------------------------

Name:



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF OPINION OF LATHAM & WATKINS, LLP

 

(i) The execution and delivery of the Underwriting Agreement, and the sale of
the Offered Securities by the Selling Stockholder to the Underwriters pursuant
to the Underwriting Agreement do not:

 

(A) violate any federal or New York statute, rule or regulation applicable to
the Selling Stockholder;

 

(B) require any consents, approvals or authorizations to be obtained by the
Selling Stockholder from, or any registrations, declarations or filings to be
made by the Selling Stockholder with, any governmental authority under any
federal or New York statute, rule or regulation applicable to the Selling
Stockholder that have not been obtained or made; or

 

(C) result in the breach of or a default under any of the agreements identified
to such counsel by an officer of the Selling Stockholder as material to the
Selling Stockholder (the “Material Agreements”).

 

(ii) The Selling Stockholder is not, and immediately after giving effect to the
sale of the Offered Securities in accordance with the Underwriting Agreement,
will not be required to be registered as, an ”investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(iii) Upon indication by book entry that the Offered Securities have been
credited to a securities accounts maintained by Credit Suisse First Boston LLC
(the ”Settlement Representative”) at The Depository Trust Company (“DTC”) and
payment therefor in accordance with the Underwriting Agreement, the Settlement
Representative will acquire a securities entitlement on behalf of the several
Underwriters with respect to such Shares and, under the Commercial Code as in
effect in the State of New York, (the ”Commercial Code”), an action based on an
adverse claim to such securities entitlement, whether framed in conversion,
replevin, constructive trust, equitable lien or other theory may not be asserted
against the Settlement Representative.



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF LOCK-UP AGREEMENT

 

November 9, 2005

 

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE FIRST BOSTON LLC

GOLDMAN, SACHS & CO.,

As representatives (the “Shares Offering Representatives”)

of the several Shares Underwriters (as defined below)

 

  c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Credit Suisse First Boston LLC

Eleven Madison Avenue

New York, New York 10010-3629

 

Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

 

CREDIT SUISSE FIRST BOSTON LLC

 

As representative (the “SAILS Offering Representative”)

of the several Underwriters for the SAILS Offering (as defined below)

Eleven Madison Avenue

New York, New York 10010-3629

 

Dear Sirs and Mesdames:

 

REFERENCE IS HEREBY MADE to (a) that certain Underwriting Agreement (the
“Underwriting Agreement”), to which the Shares Offering Representatives, as
representatives of the several underwriters named or to be named on SCHEDULE A
thereto (the “Shares Underwriters”), are or expect to become parties along with
Equinix, Inc., a Delaware corporation (the “Company”), and i-STT Investments
Pte. Ltd., a corporation organized under the laws of the Republic of Singapore
(the “Selling Stockholder”) and (b) that certain Terms Agreement (the “Terms
Agreement”) to which the SAILS Offering Representative, as representative of the
several underwriters named or to be named on SCHEDULE A thereto (the “SAILS
Underwriters”), is or expects to become a party along with the Company, i-STT
Investments (Bermuda) Ltd., a Bermuda corporation, and Credit Suisse First
Boston (USA), Inc., a Delaware corporation. The offering of common stock of the
Company (the “Common Stock”) to be made pursuant to the Underwriting Agreement
is referred to herein as the “Shares Offering” and the offering of securities
exchangeable into Common Stock to be made pursuant to the Terms Agreement is
referred to herein as the “SAILS Offering.” Except as otherwise set forth
herein, all capitalized terms used but not defined herein shall be ascribed the
meanings assigned to such terms in the Underwriting Agreement or the Terms
Agreement, as the case may be.

 

As an inducement to the Shares Underwriters to execute the Underwriting
Agreement, pursuant to which an offering will be made that is intended to result
in an orderly market for Common Stock, and as an inducement to the SAILS
Underwriters to execute the Terms Agreement, pursuant to which an offering will
be made that is intended to result in an orderly market for securities
exchangeable into Common Stock, the undersigned hereby agrees that during the
period specified in the following paragraph (the “Lock-Up Period”), the
undersigned will not offer, sell, contract to



--------------------------------------------------------------------------------

sell, pledge or otherwise dispose of, directly or indirectly, any Common Stock
or securities convertible into or exchangeable or exercisable for any Common
Stock, enter into a transaction which would have the same effect, or enter into
any swap, hedge or other arrangement that transfers, in whole or in part, any of
the economic consequences of ownership of any Common Stock, whether any such
aforementioned transaction is to be settled by delivery of the Common Stock or
such other securities, in cash or otherwise, or publicly disclose the intention
to make any such offer, sale, pledge or disposition, or to enter into any such
transaction, swap, hedge or other arrangement, without, in each case, the prior
written consent of the Representatives. In addition, the undersigned agrees that
it will not, during the Lock-Up Period, make any demand for or exercise any
right with respect to, the registration of any Common Stock or any security
convertible into or exercisable or exchangeable for any Common Stock.

 

The Lock-Up Period will commence on the date hereof and will continue until and
include the date 45 days after the date of the final prospectus supplement to be
used in connection with the Shares Offering or, if later, the date of the final
prospectus supplement of the Company to be used in connection with the SAILS
Offering, or such earlier date that both the Shares Offering Representatives and
the SAILS Offering Representative consent to in writing; provided, however, that
if (1) during the last 17 days of the Lock-Up Period, the Company releases
earnings results or material news or a material event relating to the Company
occurs or (2) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended until the expiration of the 18-day period beginning on
the date of release of the earnings results or the occurrence of the material
news or material event, as applicable, unless both the Shares Offering
Representatives and the SAILS Offering Representatives waive, in writing, such
extension (such initial period, and such initial period as extended as set forth
above, as the case may be, the “Lock-Up Period”).

 

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the immediately preceding paragraph
(which shall include information on when the Lock-Up Period is expected to
expire pursuant to such extension) will be delivered by the Shares Offering
Representatives and the SAILS Offering Representative to the Selling Stockholder
and that any such notice properly delivered will be deemed to have been given
to, and received by, the undersigned. The undersigned further agrees that, prior
to engaging in any transaction or taking any other action that is subject to the
terms of this Lock-Up Agreement during the period from the date of this Lock-Up
Agreement to and including the 34th day following the expiration of the Lock-Up
Period, it will give notice thereof to the Company and will not consummate such
transaction or take any such action unless it has received written confirmation
from the Company that the Lock-Up Period (as may have been extended pursuant to
the previous paragraph) has expired.

 

Notwithstanding the foregoing, the restrictions in the second paragraph above
shall not apply to:

 

(a) transactions relating to Common Stock or other securities of the Company
acquired in open market transactions after the completion of the offering of the
Common Stock contemplated by the Underwriting Agreement;

 

(b) transfers of Common Stock or any securities convertible into Common Stock as
a bona fide gift, provided that in the case of any such transfer, each such
donee shall sign and deliver a lock-up agreement substantially in the form of
this Lock-Up Agreement prior to such transfer;

 

(c) transfers of shares of Common Stock or any securities convertible into
Common Stock to stockholders or majority-owned subsidiaries of the undersigned,
provided that in the case of any such transfer, each such transferee shall sign
and deliver a lock-up agreement substantially in the form of this Lock-Up
Agreement prior to such transfer;

 

(d) the conversion or exercise, as applicable, of: (i) the Preferred Stock
Warrant of the Company, dated December 31, 2002 (Warrant No. PS-1); (ii) shares
of Series A-1 Convertible Preferred Stock, par value $0.001 per share; or
(iii) the 14% Series A-1 Convertible Secured Note Due 2007 of the Company, dated
February 3, 2005 (Security No. CSN-2), the 14% Series A-1
Payment-of-Interest-In-Kind Convertible Secured Note Due 2007 of the Company,
dated May 1, 2005 (Security No. PIK-A-1-5), or the 14% Series A-1
Payment-of-Interest-In-Kind Convertible Secured Note Due 2007 of the Company,
dated November 1, 2005 (Security No. ), in each case with respect to (i),
(ii) and (iii), held by the Selling Stockholder at the time of any such
conversion or exercise;



--------------------------------------------------------------------------------

(e) any sales, dispositions, transfers or pledges of any Common Stock pursuant
to any of the following agreements: (i) the Underwriting Agreement; (ii) the
Forward Purchase Agreement entered into or expected to be entered into by and
between i-STT Investments (Bermuda) Ltd. and Credit Suisse First Boston Capital
LLC; (iii) the Collateral Agreement entered into or expected to be entered into
by and among i-STT Investments (Bermuda) Ltd., Credit Suisse First Boston
Capital LLC and Credit Suisse First Boston LLC (the “Collateral Agreement”); or
(iv) the Terms Agreement entered into or expected to be entered into by and
among i-STT Investments (Bermuda) Ltd., the Company, Credit Suisse First Boston
(USA), Inc. and Credit Suisse First Boston LLC, in each case with respect to
(i) through (iv) above, to which the Selling Stockholder, or any affiliate of
the Selling Stockholder, as applicable, shall have become a party thereto,
respectively; or

 

(f) any transfer or assignment of Common Stock to i-STT Investments (Bermuda)
Ltd., a corporation organized under the laws of Bermuda, in connection with, or
otherwise contemplated by, the agreements referred to in clauses (ii), (iii) or
(iv) of provision (e) above; provided that, in the event and to the extent that
any such transferred or assigned Common Stock is not, is not expected to become,
or is no longer, subject to pledge under the Collateral Agreement during the
Lock-Up Period pursuant to such aforementioned agreements, i-STT Investments
(Bermuda) Ltd. shall sign and deliver a lock-up agreement substantially in the
form of this Lock-Up Agreement with respect to such Common Stock.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of Securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement

 

This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned. This Lock-Up
Agreement shall lapse and become null and void if (i) neither the Underwriting
Agreement nor the Terms Agreement shall have been executed on or before
February 28, 2006, (ii) before February 28, 2006, the Selling Stockholder or
i-STT Investments (Bermuda) Ltd. (as applicable) notifies the Company, the
Shares Offering Representatives and the SAILS Offering Representative in writing
that it does not intend to enter into both the Underwriting Agreement and the
Terms Agreement or (iii) to the extent it has been executed, (A) the
Underwriting Agreement shall have been terminated prior to the First Closing
Date (as defined therein) in accordance with its terms and (B) the Terms
Agreement shall have been terminated prior to the Closing Date (as defined
therein) and in accordance with its terms. This Lock-Up Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Very truly yours, i-STT INVESTMENTS PTE. LTD. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    